DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "21" and "5" have both been used to designate a “probe.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate a “light source” located on both the “main body 6” and “probe 5.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Specification
The use of the term “Nihon Koden,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claims 17 and 18 use the nonce term an “analyzer” and which is then modified by the function language, “configured to measure.” This functional language is not modified by sufficient structure, material or acts for performing the claimed functions. For these reasons the “analyzer” is being interpreted under the provisions of 35 U.S.C. 112(f). In light of the disclosure provided, the “analyzer” is defined to include “a CPU and a memory and operates by executing a program. Examples of the computer include a personal computer, a microcomputer, a cloud server, and a smart device (such as a smartphone or a tablet terminal)” (See Specification Para. 0023; Figure 10 (showing the associated algorithm represented by a, “flowchart illustrating a method of operating a measurement device”)). Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught by Boas (WO 01/52719 A2).
Regarding claim 1, a combination of embodiments taught within Boas teach a cerebral blood flow measurement method (See Boas: Page 42, Example 5 (describing, "Monitoring Cerebral Blood Flow")) of quantitatively measuring cerebral blood flow (See Boas: Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle")), the measurement method comprising: introducing a tracer into a blood vessel (See Boas: Claim 26 (describing, "a method of detecting an ischemic event in a brain … comprising administering a dye bolus into the bloodstream of the subject"); Page 42, Para. 1 (stating that the, "bolus consisted of a 2 ml saline solution of 40 mg of indocyanine green injected into a vein in the arm of the volunteer")); applying measurement light including an absorption wavelength of the tracer to a head (See Boas: Page 20, Para. 2 (stating that the, "optodes (light sources and detectors) can be positioned on a patient's head") and Page 42, Para. 1 (describing that a, "100 mW, 808 nm laser diode coupled to a 1 mm diameter fused silica fiber was used to deliver light to an adult human head"); see also Landsman: Page 578 (describing Fig. 2 as the, "[a]bsorption spectra of indocyanine green in plasma"); Fig. 2 (showing an absorption spectra of indocyanine green in plasma which includes 808 nm)); detecting the measurement light propagating in the head (See Boas: Claim 26 (providing, "a method of detecting an ischemic event in a brain … comprising … detecting light emitted from the brain over time at a detection location")) and generating a detection signal based on light intensity of the measurement light (See Boas: Page 2, Para. 3 (clarifying that, "the use of a tracer dye ... increases the contrast in light scattered ... thereby allowing blood volume to be imaged even where the intensity of scattered light is weak")); and calculating cerebral blood flow (See Boas: Page 42, Example 5 (describing, "Monitoring Cerebral Blood Flow") and Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle")) on the basis of a relative change over time ΔQ of a concentration of the tracer in a brain tissue (See Boas: Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue")) which is acquired on the basis of the detection signal (See Boas: Claim 26 (clarifying, "a method of detecting an ischemic event in a brain … comprising … directing light into the brain of the subject; [and] detecting light emitted from the brain over time at a detection location, wherein the dye is present in the brain for at least a portion of the detection time")) and a predetermined relationship between a change over time of a concentration Pa of the tracer in an artery of the head and cerebral blood flow (See Boas: Claim 26 (stating, "a method of detecting an ischemic event in a brain … comprising … [wherein] the light emitted from the brain in the presence of the dye is different from the light emitted from the brain in the absence of the dye, the magnitude of the difference corresponding to the concentration of the dye; establishing a reference map of cortical blood flow in a normal brain; obtaining a subject map of cortical blood flow in the subject; and comparing the reference map with the subject map, wherein a continuous region of decreased blood flow in the subject map, compared to the reference map indicates an ischemic event in the brain"); Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest") and Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue")), wherein in the calculating, the change over time of the concentration Pa is calculated using a change over time of an amplitude ... of the relative change ΔQ (See Boas: Claim 26 (stating, "a method of detecting an ischemic event in a brain … comprising … [wherein] the light emitted from the brain in the presence of the dye is different from the light emitted from the brain in the absence of the dye, the magnitude of the difference corresponding to the concentration of the dye; establishing a reference map of cortical blood flow in a normal brain; obtaining a subject map of cortical blood flow in the subject; and comparing the reference map with the subject map, wherein a continuous region of decreased blood flow in the subject map, compared to the reference map indicates an ischemic event in the brain"); Page 37, Para. 2 ( clarifying that the, "amplitude of detected light at a point above the scalp is inversely correlated with the concentration of dye in the cortical region of the brain below that point"), Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue"), Page 40, Para. 2 (discussing that Fig. 10 shows the, "amplitude of detected light at the two flow speeds ... [and that the] graph shows that distinct variations in amplitude could be detected as the bolus passed through the region imaged, indicating that cerebral blood flow"), and Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle"); Figs. 7B, 8B, and 10); see also Patel: Methods section, Measurement of cerebral blood flow using NIRS subsection (providing that, "flow (F) can be calculated as the ratio of tracer accumulated to the quantity of tracer introduced during time t. This quantity is equal to the integral of the arterial concentration of tracer(Pa) at time t (Pa[t]) with respect to time. Thus F =(Q(t)/0∫t(Pa)dt)")). 
However, this combination of embodiments taught within Boas fails to teach the use of a pulse-wave component. 
Nevertheless, another combination of embodiments disclosed within Boas teaches the use of a pulse-wave component (See Boas: Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity")).
The multiple embodiments taught by Boas are considered to be analogous to the claimed invention because they are in the same field of cerebral blood flow measurement using near-infrared spectroscopy. Therefore, it would have been obvious to a person having ordinary skill in 
Regarding claim 6, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement method according to claim 1 (See above discussion), and therefore substantially what is described in claim 6. Furthermore, a combination of embodiments taught within Boas teaches wherein in the calculating, a change over time of the concentration Pa is calculated on the basis of the change over time of the amplitude (See Boas: Claim 26 (stating, "a method of detecting an ischemic event in a brain … comprising … [wherein] the light emitted from the brain in the presence of the dye is different from the light emitted from the brain in the absence of the dye, the magnitude of the difference corresponding to the concentration of the dye; establishing a reference map of cortical blood flow in a normal brain; obtaining a subject map of cortical blood flow in the subject; and comparing the reference map with the subject map, wherein a continuous region of decreased blood flow in the subject map, compared to the reference map indicates an ischemic event in the brain"); Page 37, Para. 2 ( clarifying that the, "amplitude of detected light at a point above the scalp is inversely correlated with the concentration of dye in the cortical region of the brain below that point"), Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue"), Page 40, Para. 2 (discussing that Fig. 10 shows the, "amplitude of detected light at the two flow speeds ... [and that the] graph shows that distinct variations in amplitude could be detected as the bolus passed through the region imaged, indicating that cerebral blood flow"), and Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle"); Figs. 7B, 8B, and 10) … and an absolute concentration of the tracer in an artery of the head at a certain time (See Boas: Page 17, Para. 1 (providing that for, "blood flow measurements using DOT, a bolus of dye (also called tracer or contrast agent) can be injected into the blood stream of the patient The injection is usually made intravenously and usually through the arm ... The bolus can be 1 to 10 ml ( e.g., 5 ml) of dye ... the bolus travels relatively intact through the brain. As the bolus travels back through the heart and to the brain a second time, the bolus becomes dilute and spatially extended and diffuse ... By monitoring the first passage of the bolus through the brain, the amplitude of the detected light decreases as the bolus, which absorbs light, flows into the optically sampled volume of tissue. The amplitude then increases back to the baseline as  the bolus flows out of the imaged region. The duration of this perturbation is a measure of blood flow, while the magnitude of the perturbation can serve as a measure of perfusion or blood volume") and Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest")). 
However, this combination of embodiments taught within Boas fails to teach the use of the pulse-wave component. Nevertheless, another combination of embodiments disclosed (See Boas: Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity")).
The multiple embodiments taught by Boas are considered to be analogous to the claimed invention because they are in the same field of cerebral blood flow measurement using near-infrared spectroscopy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine multiple embodiments taught by Boas to provide for a cerebral blood flow measurement method which uses a pulse-wave component because Boas provides, in Paragraph 3 of Page 1, the motivation of supplying, "a quick and efficient means of distinguishing an ischemic event from a bleed in a stroke victim ... [in order to] aid a health care provider in managing the treatment of stroke victims."
Regarding claim 7, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement method according to claim 6 (See above discussion), and therefore substantially what is described in claim 7. Furthermore, a combination of embodiments taught within Boas teaches wherein the absolute concentration of the tracer in an artery of the head is measured using a dye dilution method (See Boas: Page 17, Para. 1 (providing that for, "blood flow measurements using DOT, a bolus of dye (also called tracer or contrast agent) can be injected into the blood stream of the patient The injection is usually made intravenously and usually through the arm ... The bolus can be 1 to 10 ml ( e.g., 5 ml) of dye ... the bolus travels relatively intact through the brain. As the bolus travels back through the heart and to the brain a second time, the bolus becomes dilute and spatially extended and diffuse ... By monitoring the first passage of the bolus through the brain, the amplitude of the detected light decreases as the bolus, which absorbs light, flows into the optically sampled volume of tissue. The amplitude then increases back to the baseline as  the bolus flows out of the imaged region. The duration of this perturbation is a measure of blood flow, while the magnitude of the perturbation can serve as a measure of perfusion or blood volume") and Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest")).
Regarding claim 8, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement method according to claim 1 (See above discussion), and therefore substantially what is described in claim 8. Furthermore, a combination of embodiments taught within Boas teaches measuring an absolute hemoglobin concentration in an artery in advance before the tracer introducing (See Boas: Page 41, Para. 1 (stating that before, "injecting bleed A, a baseline was measured and used to find the coupling coefficient of each source-detector channel and also the background optical properties. The calculated absorption and effective scattering coefficients were 0.0672 cm^-1 and 8.44 cm^-1, respectively, at 780 nm, and 0.0666 cm^-1 and 7.61 cm^-1, respectively, at 830 nm. These values correspond to an oxygen saturation (SO2) of 58% and a total hemoglobin content (HbT) of 78 μ1/mol"), Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest"), and Page 25, Para. 2 (describing that, "blood flow measurements can be made by near-infrared spectroscopy (NIRS) using oxyhemoglobin as tracer")), wherein in the applying, the measurement light including an absorption wavelength of hemoglobin is applied (See Boas: Page 19, Para. 6 (providing that the, "wavelength of the light emitted from the optode should correspond to light that is detectably absorbed by the tissue or local blood to be imaged")) to the head (See Boas: Page 20, Para. 2 (stating that the, "optodes (light sources and detectors) can be positioned on a patient's head") and Page 42, Para. 1 (describing that a, "100 mW, 808 nm laser diode coupled to a 1 mm diameter fused silica fiber was used to deliver light to an adult human head")), and wherein in the calculating, a change over time of a relative hemoglobin concentration (See Boas: Page 20, Para. 4 (providing for a, "second wavelength ... to determine the degree of oxygenation (relative amount of oxyhemoglobin) of the blood"), Page 25, Para. 2 (describing that, "blood flow measurements can be made by near-infrared spectroscopy (NIRS) using oxyhemoglobin as tracer"), and Page 12, Para. 10 (clarifying that, "as the bleed matures, the plasma diffuses away, leaving a pool of blood with a greater concentration of hemoglobin and thus higher optical absorption")) in a brain tissue is calculated on the basis of the detection signal (See Boas: Claim 4 (providing, "a method of detecting an ischemic event in a brain … comprising … detecting light emitted from the brain over time at a detection location")) and the change over time of the concentration Pa is calculated on the basis of the absolute hemoglobin concentration (See Boas: Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest"), Page 25, Para. 2 (describing that, "blood flow measurements can be made by near-infrared spectroscopy (NIRS) using oxyhemoglobin as tracer"), Page 12, Para. 10 (clarifying that, "as the bleed matures, the plasma diffuses away, leaving a pool of blood with a greater concentration of hemoglobin and thus higher optical absorption"), and Page 41, Para. 1 (stating that before, "injecting bleed A, a baseline was measured and used to find the coupling coefficient of each source-detector channel and also the background optical properties. The calculated absorption and effective scattering coefficients were 0.0672 cm^-1 and 8.44 cm^-1, respectively, at 780 nm, and 0.0666 cm^-1 and 7.61 cm^-1, respectively, at 830 nm. These values correspond to an oxygen saturation (SO2) of 58% and a total hemoglobin content (HbT) of 78 μ1/mol")), the change over time of the amplitude ... of the change over time of the relative hemoglobin concentration, and the change over time of the amplitude ... of the relative change ΔQ (See Boas: Claim 4 (stating, "a method of detecting an ischemic event in a brain … comprising … [wherein] the light emitted from the brain in the presence of the oxygen bolus is different from the light emitted from the brain in the absence of the oxygen bolus, the magnitude of the difference corresponding to the concentration of total oxygen; establishing a reference map of cortical blood flow in a normal brain; obtaining a subject map of cortical blood flow in the subject; and comparing the reference map with the subject map, wherein a continuous region of decreased blood flow in the subject map, compared to the reference map indicates an ischemic event in the brain"); Page 14, Para. 6 (providing that, "small signal changes resulting from small concentrations of the vascular contrast agent (e.g., oxygen or dye). While measurements of light intensity or amplitude at the optode emitter wavelength"), Page 40, Para. 2 (discussing that Fig. 10 shows the, "amplitude of detected light at the two flow speeds ... [and that the] graph shows that distinct variations in amplitude could be detected as the bolus passed through the region imaged, indicating that cerebral blood flow"), Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle"), Page 41, Para. 1 (stating that before, "injecting bleed A, a baseline was measured and used to find the coupling coefficient of each source-detector channel and also the background optical properties. The calculated absorption and effective scattering coefficients were 0.0672 cm^-1 and 8.44 cm^-1, respectively, at 780 nm, and 0.0666 cm^-1 and 7.61 cm^-1, respectively, at 830 nm. These values correspond to an oxygen saturation (SO2) of 58% and a total hemoglobin content (HbT) of 78 μ1/mol"), Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest"), and Page 25, Para. 2 (describing that, "blood flow measurements can be made by near-infrared spectroscopy (NIRS) using oxyhemoglobin as tracer"); Figs. 7B, 8B, and 10). 
However, this combination of embodiments taught within Boas fails to teach the use of the pulse-wave component … of the pulse-wave component. Nevertheless, another combination of embodiments disclosed within Boas teaches the use of the pulse-wave component (See Boas: Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity")) … of the pulse-wave component (See Boas: Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity")).
The multiple embodiments taught by Boas are considered to be analogous to the claimed invention because they are in the same field of cerebral blood flow measurement using near-infrared spectroscopy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine multiple embodiments taught by Boas to provide for a cerebral blood flow measurement method which uses a pulse-
Regarding claim 9, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement method according to claim 1 (See above discussion), and therefore substantially what is described in claim 9. Furthermore, a combination of embodiments taught within Boas teaches wherein indocyanine green is used as the tracer (See Boas: Claim 26 (describing, "a method of detecting an ischemic event in a brain … comprising administering a dye bolus into the bloodstream of the subject"); Page 42, Para. 1 (stating that the, "bolus consisted of a 2 ml saline solution of 40 mg of indocyanine green injected into a vein in the arm of the volunteer")).
Regarding claim 10, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement method according to claim 1 (See above discussion), and therefore substantially what is described in claim 10. Furthermore, a combination of embodiments taught within Boas teaches, wherein the absorption wavelength of the tracer is included in a near-infrared band (See Boas: Claim 26 (describing, "a method of detecting an ischemic event in a brain … comprising administering a dye bolus into the bloodstream of the subject"); Page 42, Para. 1 (describing that a, "100 mW, 808 nm laser diode coupled to a 1 mm diameter fused silica fiber was used to deliver light to an adult human head") and Page 42, Para. 1 (stating that the, "bolus consisted of a 2 ml saline solution of 40 mg of indocyanine green injected into a vein in the arm of the volunteer"); see also Landsman : Page 578 (describing Fig. 2 as the, "[a]bsorption spectra of indocyanine green in plasma") ; Fig. 2 (showing an absorption spectra of indocyanine green in plasma which includes 808 nm)).
Regarding claim 11, a combination of embodiments taught within Boas teaches a cerebral blood flow measurement device (See Boas: Page 42, Example 5 (describing, "Monitoring Cerebral Blood Flow"), and Page 40, Example 4 (providing, Detection of a Brain Bleed in a Piglet Model using a Calibration Method")) that quantitatively measures cerebral blood flow (See Boas: Page 42, Example 5 (describing, "Monitoring Cerebral Blood Flow") and Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle")), the measurement device comprising: a light source configured to apply measurement light including an absorption wavelength of a tracer (See Boas: Page 20, Para. 2 (stating that the, "optodes (light sources and detectors) can be positioned on a patient's head") and Page 42, Para. 1 (describing that a, "100 mW, 808 nm laser diode coupled to a 1 mm diameter fused silica fiber was used to deliver light to an adult human head"); see also Landsman : Page 578 (describing Fig. 2 as the, "[a]bsorption spectra of indocyanine green in plasma") ; Fig. 2 (showing an absorption spectra of indocyanine green in plasma which includes 808 nm)) which is introduced into a blood vessel to a head (See Boas: Claim 26 (stating, "a method of detecting an ischemic event in a brain … comprising … [wherein] the light emitted from the brain in the presence of the dye is different from the light emitted from the brain in the absence of the dye, the magnitude of the difference corresponding to the concentration of the dye; establishing a reference map of cortical blood flow in a normal brain; obtaining a subject map of cortical blood flow in the subject; and comparing the reference map with the subject map, wherein a continuous region of decreased blood flow in the subject map, compared to the reference map indicates an ischemic event in the brain"); Page 42, Para. 1 (stating that the, "bolus consisted of a 2 ml saline solution of 40 mg of indocyanine green injected into a vein in the arm of the volunteer")); a light detector configured to detect the measurement light propagating in the head (See Boas: Claim 26 (clarifying, "a method of detecting an ischemic event in a brain … comprising … directing light into the brain of the subject; [and] detecting light emitted from the brain over time at a detection location, wherein the dye is present in the brain for at least a portion of the detection time"); Page 20, Para. 2 (stating that the, "optodes (light sources and detectors) can be positioned on a patient's head")) and generates a detection signal based on light intensity of the measurement light (See Boas: Claim 26 (providing, "a method of detecting an ischemic event in a brain … comprising … detecting light emitted from the brain over time at a detection location"); Page 2, Para. 3 (clarifying that, "the use of a tracer dye ... increases the contrast in light scattered ... thereby allowing blood volume to be imaged even where the intensity of scattered light is weak")); and a computer configured to calculate cerebral blood flow (See Boas: Page 42, Example 5 (describing, "Monitoring Cerebral Blood Flow") and Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle") and Page 33, Para. 5 (clarifying that each, "program is preferably implemented in a high level procedural or object oriented programming language to communicate with a computer system")) on the basis of a relative change over time ΔQ of a concentration of the tracer in a brain tissue (See Boas: Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue")) which is acquired on the basis of the detection signal (See Boas: Claim 26 (clarifying, "a method of detecting an ischemic event in a brain … comprising … directing light into the brain of the subject; [and] detecting light emitted from the brain over time at a detection location, wherein the dye is present in the brain for at least a portion of the detection time")) and a predetermined relationship between a change over time of a concentration Pa of the tracer in an artery of the head and cerebral blood flow (See Boas: Claim 26 (stating, "a method of detecting an ischemic event in a brain … comprising … [wherein] the light emitted from the brain in the presence of the dye is different from the light emitted from the brain in the absence of the dye, the magnitude of the difference corresponding to the concentration of the dye; establishing a reference map of cortical blood flow in a normal brain; obtaining a subject map of cortical blood flow in the subject; and comparing the reference map with the subject map, wherein a continuous region of decreased blood flow in the subject map, compared to the reference map indicates an ischemic event in the brain"); Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest") and Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue")), wherein the computer calculates the change over time of the concentration Pa using a change over time of an amplitude ... of the relative change ΔQ (See Boas: Claim 26 (stating, "a method of detecting an ischemic event in a brain … comprising … [wherein] the light emitted from the brain in the presence of the dye is different from the light emitted from the brain in the absence of the dye, the magnitude of the difference corresponding to the concentration of the dye; establishing a reference map of cortical blood flow in a normal brain; obtaining a subject map of cortical blood flow in the subject; and comparing the reference map with the subject map, wherein a continuous region of decreased blood flow in the subject map, compared to the reference map indicates an ischemic event in the brain"); Page 37, Para. 2 ( clarifying that the, "amplitude of detected light at a point above the scalp is inversely correlated with the concentration of dye in the cortical region of the brain below that point"), Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue"), Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue"), Page 40, Para. 2 (discussing that Fig. 10 shows the, "amplitude of detected light at the two flow speeds ... [and that the] graph shows that distinct variations in amplitude could be detected as the bolus passed through the region imaged, indicating that cerebral blood flow"), and Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle"); Figs. 7B, 8B, and 10), and therefore substantially what is described in claim 11. 
However, this combination of embodiments taught within Boas fails to teach the use of a pulse-wave component. Nevertheless, another combination of embodiments disclosed within Boas teaches the use of a pulse-wave component (See Boas: Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity")).
The multiple embodiments taught by Boas are considered to be analogous to the claimed invention because they are in the same field of cerebral blood flow measurement using near-infrared spectroscopy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine multiple embodiments taught by Boas to provide for a cerebral blood flow measurement method which uses a pulse-wave component because Boas provides, in Paragraph 3 of Page 1, the motivation of supplying, "a quick and efficient means of distinguishing an ischemic event from a bleed in a stroke victim ... [in order to] aid a health care provider in managing the treatment of stroke victims."
Regarding claim 16, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement device according to claim 11 (See above discussion), and therefore substantially what is described in claim 16. Furthermore, a combination of embodiments taught within Boas teaches wherein the computer (See Boas: Page 33, Para. 5 (clarifying that each, "program is preferably implemented in a high level procedural or object oriented programming language to communicate with a computer system")) calculates a change over time of the concentration Pa on the basis of the change over time of the  (See Boas: Claim 26 (stating, "a method of detecting an ischemic event in a brain … comprising … [wherein] the light emitted from the brain in the presence of the dye is different from the light emitted from the brain in the absence of the dye, the magnitude of the difference corresponding to the concentration of the dye; establishing a reference map of cortical blood flow in a normal brain; obtaining a subject map of cortical blood flow in the subject; and comparing the reference map with the subject map, wherein a continuous region of decreased blood flow in the subject map, compared to the reference map indicates an ischemic event in the brain"); Page 37, Para. 2 ( clarifying that the, "amplitude of detected light at a point above the scalp is inversely correlated with the concentration of dye in the cortical region of the brain below that point"), Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue"), Page 40, Para. 2 (discussing that Fig. 10 shows the, "amplitude of detected light at the two flow speeds ... [and that the] graph shows that distinct variations in amplitude could be detected as the bolus passed through the region imaged, indicating that cerebral blood flow"), and Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle"); Figs. 7B, 8B, and 10) … and an absolute concentration of the tracer in an artery of the head at a certain time (See Boas: Page 17, Para. 1 (providing that for, "blood flow measurements using DOT, a bolus of dye (also called tracer or contrast agent) can be injected into the blood stream of the patient The injection is usually made intravenously and usually through the arm ... The bolus can be 1 to 10 ml ( e.g., 5 ml) of dye ... the bolus travels relatively intact through the brain. As the bolus travels back through the heart and to the brain a second time, the bolus becomes dilute and spatially extended and diffuse ... By monitoring the first passage of the bolus through the brain, the amplitude of the detected light decreases as the bolus, which absorbs light, flows into the optically sampled volume of tissue. The amplitude then increases back to the baseline as  the bolus flows out of the imaged region. The duration of this perturbation is a measure of blood flow, while the magnitude of the perturbation can serve as a measure of perfusion or blood volume") and Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest")). However, this combination of embodiments taught within Boas fails to teach the use of the pulse-wave component. Nevertheless, another combination of embodiments disclosed within Boas teaches the use of the pulse-wave component (See Boas: Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity")).
Regarding claim 17, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement device according to claim 16 (See above discussion), and therefore substantially what is described in claim 17. Furthermore, a combination of embodiments taught within Boas teaches an analyzer (See Boas: Page 33, Para. 5 (clarifying that each, "program is preferably implemented in a high level procedural or object oriented programming language to communicate with a computer system")) configured to measure the absolute concentration of the tracer in an artery of the head using a dye dilution  (See Boas: Page 17, Para. 1 (providing that for, "blood flow measurements using DOT, a bolus of dye (also called tracer or contrast agent) can be injected into the blood stream of the patient The injection is usually made intravenously and usually through the arm ... The bolus can be 1 to 10 ml ( e.g., 5 ml) of dye ... the bolus travels relatively intact through the brain. As the bolus travels back through the heart and to the brain a second time, the bolus becomes dilute and spatially extended and diffuse ... By monitoring the first passage of the bolus through the brain, the amplitude of the detected light decreases as the bolus, which absorbs light, flows into the optically sampled volume of tissue. The amplitude then increases back to the baseline as  the bolus flows out of the imaged region. The duration of this perturbation is a measure of blood flow, while the magnitude of the perturbation can serve as a measure of perfusion or blood volume") and Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest")).
Regarding claim 18, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement device according to claim 11 (See above discussion), and therefore substantially what is described in claim 18. Furthermore, a combination of embodiments taught within Boas teaches an analyzer (See Boas: Page 33, Para. 5 (clarifying that each, "program is preferably implemented in a high level procedural or object oriented programming language to communicate with a computer system")) configured to measure an absolute hemoglobin concentration in an artery in advance before introducing the tracer (See Boas: Page 41, Para. 1 (stating that before, "injecting bleed A, a baseline was measured and used to find the coupling coefficient of each source-detector channel and also the background optical properties. The calculated absorption and effective scattering coefficients were 0.0672 cm^-1 and 8.44 cm^-1, respectively, at 780 nm, and 0.0666 cm^-1 and 7.61 cm^-1, respectively, at 830 nm. These values correspond to an oxygen saturation (SO2) of 58% and a total hemoglobin content (HbT) of 78 μ1/mol"), Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest"), and Page 25, Para. 2 (describing that, "blood flow measurements can be made by near-infrared spectroscopy (NIRS) using oxyhemoglobin as tracer")), wherein the light source applies the measurement light including an absorption wavelength of hemoglobin (See Boas: Page 19, Para. 6 (providing that the, "wavelength of the light emitted from the optode should correspond to light that is detectably absorbed by the tissue or local blood to be imaged")) to the head (See Boas: Page 20, Para. 2 (stating that the, "optodes (light sources and detectors) can be positioned on a patient's head") and Page 42, Para. 1 (describing that a, "100 mW, 808 nm laser diode coupled to a 1 mm diameter fused silica fiber was used to deliver light to an adult human head")), and wherein the computer (See Boas: Page 33, Para. 5 (clarifying that each, "program is preferably implemented in a high level procedural or object oriented programming language to communicate with a computer system")) calculates a change over time of a relative hemoglobin concentration (See Boas: Page 20, Para. 4 (providing for a, "second wavelength ... to determine the degree of oxygenation (relative amount of oxyhemoglobin) of the blood"), Page 25, Para. 2 (describing that, "blood flow measurements can be made by near-infrared spectroscopy (NIRS) using oxyhemoglobin as tracer"), and Page 12, Para. 10 (clarifying that, "as the bleed matures, the plasma diffuses away, leaving a pool of blood with a greater concentration of hemoglobin and thus higher optical absorption")) in a brain tissue on the basis of the detection signal (See Boas: Claim 4 (providing, "a method of detecting an ischemic event in a brain … comprising … detecting light emitted from the brain over time at a detection location")) and calculates the change over time of the concentration Pa on the basis of the absolute hemoglobin concentration (See Boas: Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest"), Page 25, Para. 2 (describing that, "blood flow measurements can be made by near-infrared spectroscopy (NIRS) using oxyhemoglobin as tracer"), Page 12, Para. 10 (clarifying that, "as the bleed matures, the plasma diffuses away, leaving a pool of blood with a greater concentration of hemoglobin and thus higher optical absorption"), and Page 41, Para. 1 (stating that before, "injecting bleed A, a baseline was measured and used to find the coupling coefficient of each source-detector channel and also the background optical properties. The calculated absorption and effective scattering coefficients were 0.0672 cm^-1 and 8.44 cm^-1, respectively, at 780 nm, and 0.0666 cm^-1 and 7.61 cm^-1, respectively, at 830 nm. These values correspond to an oxygen saturation (SO2) of 58% and a total hemoglobin content (HbT) of 78 μ1/mol")), the change over time of the amplitude ... of the change over time of the relative hemoglobin concentration, and the change over time of the amplitude ... of the relative change ΔQ (See Boas: Claim 4 (stating, "a method of detecting an ischemic event in a brain … comprising … [wherein] the light emitted from the brain in the presence of the oxygen bolus is different from the light emitted from the brain in the absence of the oxygen bolus, the magnitude of the difference corresponding to the concentration of total oxygen; establishing a reference map of cortical blood flow in a normal brain; obtaining a subject map of cortical blood flow in the subject; and comparing the reference map with the subject map, wherein a continuous region of decreased blood flow in the subject map, compared to the reference map indicates an ischemic event in the brain"); Page 14, Para. 6 (providing that, "small signal changes resulting from small concentrations of the vascular contrast agent (e.g., oxygen or dye). While measurements of light intensity or amplitude at the optode emitter wavelength"), Page 40, Para. 2 (discussing that Fig. 10 shows the, "amplitude of detected light at the two flow speeds ... [and that the] graph shows that distinct variations in amplitude could be detected as the bolus passed through the region imaged, indicating that cerebral blood flow"), Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle"), Page 41, Para. 1 (stating that before, "injecting bleed A, a baseline was measured and used to find the coupling coefficient of each source-detector channel and also the background optical properties. The calculated absorption and effective scattering coefficients were 0.0672 cm^-1 and 8.44 cm^-1, respectively, at 780 nm, and 0.0666 cm^-1 and 7.61 cm^-1, respectively, at 830 nm. These values correspond to an oxygen saturation (SO2) of 58% and a total hemoglobin content (HbT) of 78 μ1/mol"), Page 25, Para. 3 (explaining that, "Eq. (A) shows that flow F is equal to the concentration of a tracer measured at a given time Q(t) divided by the integrated arterial concentration Ca(t) feeding into the organ of interest"), and Page 25, Para. 2 (describing that, "blood flow measurements can be made by near-infrared spectroscopy (NIRS) using oxyhemoglobin as tracer"); Figs. 7B, 8B, and 10). 
However, this combination of embodiments taught within Boas fails to teach the use of the pulse-wave component … of the pulse-wave component. Nevertheless, another (See Boas: Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity")) … of the pulse-wave component (See Boas: Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity")).
The multiple embodiments taught by Boas are considered to be analogous to the claimed invention because they are in the same field of cerebral blood flow measurement using near-infrared spectroscopy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine multiple embodiments taught by Boas to provide for a cerebral blood flow measurement method which uses a pulse-wave component because Boas provides, in Paragraph 3 of Page 1, the motivation of supplying, "a quick and efficient means of distinguishing an ischemic event from a bleed in a stroke victim ... [in order to] aid a health care provider in managing the treatment of stroke victims."
Regarding claim 19, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement device according to claim 11 (See above discussion), and therefore substantially what is described in claim 19. Furthermore, a combination of embodiments taught within Boas teaches wherein indocyanine green is used as the tracer (See Boas: Claim 26 (describing, "a method of detecting an ischemic event in a brain … comprising administering a dye bolus into the bloodstream of the subject"); Page 42, Para. 1 (stating that the, "bolus consisted of a 2 ml saline solution of 40 mg of indocyanine green injected into a vein in the arm of the volunteer")).
(See above discussion), and therefore substantially what is described in claim 20. Furthermore, a combination of embodiments taught within Boas teaches wherein the absorption wavelength of the tracer is included in a near-infrared band (See Boas: Claim 26 (describing, "a method of detecting an ischemic event in a brain … comprising administering a dye bolus into the bloodstream of the subject"); Page 42, Para. 1 (describing that a, "100 mW, 808 nm laser diode coupled to a 1 mm diameter fused silica fiber was used to deliver light to an adult human head") and Page 42, Para. 1 (stating that the, "bolus consisted of a 2 ml saline solution of 40 mg of indocyanine green injected into a vein in the arm of the volunteer"); see also Landsman: Page 578 (describing Fig. 2 as the, "[a]bsorption spectra of indocyanine green in plasma"); Fig. 2 (showing an absorption spectra of indocyanine green in plasma which includes 808 nm)).
Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught by Boas as applied to claims 1, 6-11, and 16-20 above, and further in view of Koyama (JP 2017/113637 A).
Regarding claim 2, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement method according to claim 1 (See above discussion), and therefore substantially what is taught by claim 2. Furthermore, Boas teaches wherein in the calculating, the pulse-wave component is extracted by performing a filtering process (See Boas: Page 22, Para. 1 (stating that, "output of the double-balanced mixers 34 and 36 are then separated by the two-stage lowpass filters 38 and 40") and Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity"); Fig. 1, Ref. Chars. 38 and 40 (showing, "LOWPASS FILTERS" which filter signals received from the "OPTICAL INPUT")). 
However, this combination of embodiments taught by Boas fails to teach, removing a frequency component lower than a predetermined frequency on the detection signal. Nevertheless, Koyama teaches removing a frequency component lower than a predetermined frequency on the detection signal (See Koyama: Claim 7 (providing for a, "concentration measurement method in which, in the calculation step, a filter process is performed") and Claim 8 (stating that the, "concentration measuring method according to claim 7, [includes] wherein in the calculating step ... a frequency component smaller than a predetermined frequency is removed by the filtering process is obtained")).
The multiple embodiments taught by Boas and the teachings of Koyama are considered to be analogous to the claimed invention because they are in the same field of cerebral blood flow measurement using near-infrared spectroscopy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments in Boas with the teachings of Koyama to provide for the removal of a frequency component lower than a predetermined frequency on the detection signal  because Koyama provides, in Paragraph 3 of the Description, the motivation of supplying, "a useful method and apparatus for objectively determining whether or not chest compression is appropriately performed."
Regarding claim 3, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement method according to claim 1 (See above discussion), and therefore substantially what is described in claim 3. Furthermore, a combination of embodiments (See Boas: Page 22, Para. 1 (stating that, "output of the double-balanced mixers 34 and 36 are then separated by the two-stage lowpass filters 38 and 40") and Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity"); Fig. 1, Ref. Chars. 38 and 40 (showing, "LOWPASS FILTERS" which filter signals received from the "OPTICAL INPUT")) … on the relative change ΔQ (See Boas: Claim 26 (stating, "a method of detecting an ischemic event in a brain … comprising … [wherein] the light emitted from the brain in the presence of the dye is different from the light emitted from the brain in the absence of the dye, the magnitude of the difference corresponding to the concentration of the dye; establishing a reference map of cortical blood flow in a normal brain; obtaining a subject map of cortical blood flow in the subject; and comparing the reference map with the subject map, wherein a continuous region of decreased blood flow in the subject map, compared to the reference map indicates an ischemic event in the brain"); Page 37, Para. 2 ( clarifying that the, "amplitude of detected light at a point above the scalp is inversely correlated with the concentration of dye in the cortical region of the brain below that point"), Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue"), Page 40, Para. 2 (discussing that Fig. 10 shows the, "amplitude of detected light at the two flow speeds ... [and that the] graph shows that distinct variations in amplitude could be detected as the bolus passed through the region imaged, indicating that cerebral blood flow"), and Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle"); Figs. 7B, 8B, and 10). 
However, a combination of embodiments taught within Boas fails to teach removing a frequency component lower than a predetermined frequency. Nevertheless, Koyama teaches removing a frequency component lower than a predetermined frequency (See Koyama: Claim 7 (providing for a, "concentration measurement method in which, in the calculation step, a filter process is performed") and Claim 8 (stating that the, "concentration measuring method according to claim 7, [includes] wherein in the calculating step ... a frequency component smaller than a predetermined frequency is removed by the filtering process is obtained")).
Regarding claim 12, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement device according to claim 11 (See above discussion), and therefore substantially what is described in claim 12. Furthermore, a combination of embodiments taught within Boas teaches wherein the computer extracts the pulse-wave component by performing a filtering process (See Boas: Page 22, Para. 1 (stating that, "output of the double-balanced mixers 34 and 36 are then separated by the two-stage lowpass filters 38 and 40"), Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue"), and Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity"); Fig. 1, Ref. Chars. 38 and 40 (showing, "LOWPASS FILTERS" which filter signals received from the "OPTICAL INPUT")). However, a combination of embodiments taught within Boas fails to teach removing a frequency component lower than a predetermined frequency on the detection signal. Nevertheless, Koyama teaches removing a frequency component lower than a predetermined frequency on the detection signal (See Koyama: Claim 7 (providing for a, "concentration measurement method in which, in the calculation step, a filter process is performed") and Claim 8 (stating that the, "concentration measuring method according to claim 7, [includes] wherein in the calculating step ... a frequency component smaller than a predetermined frequency is removed by the filtering process is obtained")).
The multiple embodiments taught by Boas and the teachings of Koyama are considered to be analogous to the claimed invention because they are in the same field of cerebral blood flow measurement using near-infrared spectroscopy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments in Boas with the teachings of Koyama to provide for the removal of a frequency component lower than a predetermined frequency on the detection signal  because Koyama provides, in Paragraph 3 of the Description, the motivation of supplying, "a useful method and apparatus for objectively determining whether or not chest compression is appropriately performed."
Regarding claim 13, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement device according to claim 11 (See above discussion), and (See Boas: Page 22, Para. 1 (stating that, "output of the double-balanced mixers 34 and 36 are then separated by the two-stage lowpass filters 38 and 40"), Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue"), and Page 27, Para. 2 (stating that, "each source provides a temporally coherent light pulse, e.g., a picosecond pulse, and the detectors are time-gated to measure the temporal delay of the diffuse light pulse in addition to its intensity"); Fig. 1, Ref. Chars. 38 and 40 (showing, "LOWPASS FILTERS" which filter signals received from the "OPTICAL INPUT")) … on the relative change ΔQ (See Boas: Claim 26 (stating, "a method of detecting an ischemic event in a brain … comprising … [wherein] the light emitted from the brain in the presence of the dye is different from the light emitted from the brain in the absence of the dye, the magnitude of the difference corresponding to the concentration of the dye; establishing a reference map of cortical blood flow in a normal brain; obtaining a subject map of cortical blood flow in the subject; and comparing the reference map with the subject map, wherein a continuous region of decreased blood flow in the subject map, compared to the reference map indicates an ischemic event in the brain"); Page 37, Para. 2 ( clarifying that the, "amplitude of detected light at a point above the scalp is inversely correlated with the concentration of dye in the cortical region of the brain below that point"), Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue"), Page 40, Para. 2 (discussing that Fig. 10 shows the, "amplitude of detected light at the two flow speeds ... [and that the] graph shows that distinct variations in amplitude could be detected as the bolus passed through the region imaged, indicating that cerebral blood flow"), and Page 42, Para. 4 (clarifying that the blood flow is, "calculated by applying Fick's principle"); Figs. 7B, 8B, and 10). 
However, a combination of embodiments taught within Boas fails to teach removing a frequency component lower than a predetermined frequency. Nevertheless, Koyama teaches of removing a frequency component lower than a predetermined frequency (See Koyama: Claim 7 (providing for a, "concentration measurement method in which, in the calculation step, a filter process is performed") and Claim 8 (stating that the, "concentration measuring method according to claim 7, [includes] wherein in the calculating step ... a frequency component smaller than a predetermined frequency is removed by the filtering process is obtained")).
The multiple embodiments taught by Boas and the teachings of Koyama are considered to be analogous to the claimed invention because they are in the same field of cerebral blood flow measurement using near-infrared spectroscopy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments in Boas with the teachings of Koyama to 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught by Boas in view of Koyama as applied to claims 2, 3, 12, and 13 above, and further in view of Zharov (WO 2016/109831 A1).
Regarding claim 4, a combination of embodiments taught by Boas in view of Koyama teaches the cerebral blood flow measurement method according to claim 2 (See above discussion), and therefore substantially what is taught by claim 14. However, a combination of embodiments taught by Boas in view of Koyama fails to teach wherein the predetermined frequency is equal to or greater than 10 Hz and equal to or less than 100 Hz. Nevertheless, Zharov teaches wherein the predetermined frequency is equal to or greater than 10 Hz and equal to or less than 100 Hz (See Zharov: Para. [0155] (providing for a, "peak analyzer … [that] may perform high-pass filtering (fc = 10 Hz) to eliminate any low frequency fluctuations in background level")).
The multiple embodiments taught by Boas, the teachings of Koyama, and the teachings of Zhorav are considered to be analogous to the claimed invention because they are in the same field of blood flow measurement using the near-infrared spectrum. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments in Boas and the teachings of Koyama with the teachings of Zhorav to provide for the removal of a frequency component which is equal to or greater than 10 Hz and equal to or less than 100 Hz on the detection signal 
Regarding claim 14, a combination of embodiments taught by Boas in view of Koyama teaches the cerebral blood flow measurement device according to claim 12 (See above discussion), and therefore substantially what is taught by claim 14. However, a combination of embodiments taught by Boas in view of Koyama fails to teach wherein the predetermined frequency is equal to or greater than 10 Hz and equal to or less than 100 Hz. Nevertheless, Zharov teaches wherein the predetermined frequency is equal to or greater than 10 Hz and equal to or less than 100 Hz (See Zharov: Para. [0155] (providing for a, "peak analyzer … [that] may perform high-pass filtering (fc = 10 Hz) to eliminate any low frequency fluctuations in background level")).
The multiple embodiments taught by Boas, the teachings of Koyama, and the teachings of Zhorav are considered to be analogous to the claimed invention because they are in the same field of blood flow measurement using the near-infrared spectrum. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments in Boas and the teachings of Koyama with the teachings of Zhorav to provide for the removal of a frequency component which is equal to or greater than 10 Hz and equal to or less than 100 Hz on the detection signal because Zhorav provides, in Paragraph 6, the motivation of supplying, "real-time multiparameter monitoring of blood composition at single cell or cell aggregate levels in 1-3-mm blood vessels at a depth of 1-10 mm."
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught by Boas as applied to claims 1, 6-11, and 16-20 above, and further in view of Westwick (US 11,140,305 B2).
Regarding claim 5, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement method according to claim 1 (See above discussion), and therefore substantially what is taught by claim 5. Furthermore, a combination of embodiments taught within Boas teaches … the relative change ΔQ (See Boas: Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue")). 
However, this combination of embodiments taught by Boas fails to teach wherein a sampling frequency … is greater than 10 Hz. Nevertheless, Westwick teaches wherein a sampling frequency (See Westwick: Col. 29, Lines 53-54 (stating that, "a sensor sampling rate of at least 480 Hz may be used")) … is greater than 10 Hz (See Westwick: Col. 29, Lines 53-54 (stating that, "a sensor sampling rate of at least 480 Hz may be used")).
The multiple embodiments taught by Boas and the teachings of Westwick are considered to be analogous to the claimed invention because they are in the same field of cerebral blood flow measurement using near-infrared spectroscopy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments in Boas with the teachings of Westwick to provide for a sampling frequency greater than 10 Hz because Westwick provides, in Column 1, 
Regarding claim 15, a combination of embodiments taught within Boas teaches the cerebral blood flow measurement method according to claim 11 (See above discussion), and therefore substantially what is taught by claim 5. Furthermore, a combination of embodiments taught within Boas teaches … the relative change ΔQ (See Boas: Page 39, Para. 2 (providing that, "a brain bleed can be detected by allowing sufficient time for the dye to infiltrate the bleed ... measurement of dye concentration is made at this later time point, the presence of a bleed can be seen by ... a higher dye concentration ... in the bleed region, while the rest of the brain exhibits a lower or zero dye concentration. While at this later time ... the dye concentration in the bleed may be greater than the surrounding tissue")). However, this combination of embodiments taught by Boas fails to teach wherein a sampling frequency … is greater than 10 Hz. Nevertheless, Westwick teaches wherein a sampling frequency (See Westwick: Col. 29, Lines 53-54 (stating that, "a sensor sampling rate of at least 480 Hz may be used")) … is greater than 10 Hz (See Westwick: Col. 29, Lines 53-54 (stating that, "a sensor sampling rate of at least 480 Hz may be used")).
The multiple embodiments taught by Boas and the teachings of Westwick are considered to be analogous to the claimed invention because they are in the same field of cerebral blood flow measurement using near-infrared spectroscopy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments in Boas with the teachings of Westwick to provide for a sampling frequency greater than 10 Hz because Westwick provides, in Column 1, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/CHRISTOPHER KOHARSKI/ Supervisory Patent Examiner, Art Unit 3793